Title: From George Washington to Jonathan Trumbull, Sr., 25 January 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge Jany 25th 1776

I received your favor of the 22d instant, and am much obliged by your assurance, that the three Regiments of Militia for this Camp will be raised as fast as possible—They are much wanted—I wish it was in my power to facilitate their march by rendering a necessary supply of money for it, but it is not, as our Treasury is exhausted—I hope in a little time it will be replenished with a sufficient sum to answer every demand.
I am sorry that Arms are so scarce with you that none can be furnished on account of the Continent at this critical period—I know not what will be done—Those of the three Regiments, they will be allowed to carry away when their service is ended unless they choose to sell them—I will gladly buy, but never had an idea of detaining them against their consent—For the Arms which have been detained and appraised, I have given warrants to the several Colonels to whose Regiments they belonged upon the Pay-Master General, as fast as the number and value have been brought in, and will take care to have a return

made to you. I am Sir with great Esteem and Regard your most obedient Servant

Go. Washington

